Appellee sued appellants for an amount alleged to be due him by them on account of the sale by appellee to appellants of certain gin machinery. The case was tried before the court, sitting without a jury.
Few questions are presented which merit a discussion by us.
Whatever may be said of the trial court's ruling by which he denied the petition of the Washington Gin  Warehouse Company, a corporation, to intervene under the provisions of Code 1923, § 9485 — and, on the face of the pleadings, we are not disposed to criticize said ruling — it clearly appears that appellants are not in position to complain of same.
So, of the rulings by which appellants were denied the right to introduce evidence tending to show the damages suffered by said Washington Gin  Warehouse Company, who had purchased said machinery from appellants, and paid for same, paying appellants a handsome profit, by reason of being delayed in ginning cotton, etc.
The issues in the case were simple, and the testimony was allowed to take an ample range. As stated, the case was tried before the court, sitting without a jury, and, after a full examination of the points argued by appellants, we are not persuaded that any error intervened during the trial which was prejudicial to their rights. It is therefore our opinion that the judgment rendered by the court in appellee's favor should be affirmed, and it is so ordered.
Affirmed.